Title: From George Washington to David Stuart, 11 June 1784
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon 11th June 1784

A few days ago, I received the enclosed letter & copy of an intended address to be presented on thursday next —I have drafted an answer which I pray you to look over, correct, and amend as you may find occasion, & think best. Return it if you please by Austin, or Fanny Bassett. I am glad to hear Mrs Stuart is better—my Compliments & good wishes to her. I am with very great esteem Dr Sir Yr most obt Servt

Go: Washington

